Marshall, CJ.
(concurring, with whom Cordy, J., joins, and Greaney, J., joins in part). I concur with the court’s holding and with much of the reasoning in Justice Spina’s opinion. I respect*383fully disagree, however, with Justice Spina’s overly broad and selective construction of G. L. c. 207, § 12, the provision that prevents clerks from issuing marriage licenses to out-of-State residents who are “prohibited from intermarrying by the laws” of their home State. G. L. c. 207, § 12. See ante at 358, 361-363 (Spina, J., concurring). His opinion defers to the Attorney General’s proposition that, under § 12, any marriage that is not expressly permitted by the law of a couple’s home State must be deemed “prohibited” by that State.1 This expansive reading of the statute is not only inconsistent with its plain language, but goes beyond the intent of its enactors, who sought to preserve the legal integrity of marriages performed in Massachusetts while continuing to welcome a broad range of *384nonresident couples into the Commonwealth to marry. This interpretation of the statute turns this intent on its head, and does serious damage to the principle of limited government. Taken to its logical end, it would compel us, for instance, to conclude that, in any State where the marriage between a woman and her former brother-in-law or a man and his former sister-in-law is not affirmatively allowed by statutory or decisional law, it is “prohibited” in the home State and therefore may not be contracted in Massachusetts. This is manifestly not the case.
It is also clear that neither Justice Spina nor the Attorney General is willing to apply this reading of § 12 beyond the question of same-sex marriage, a circumstance I find troubling. Justice Spina’s analysis of § 12 allows the executive branch to act as the final arbiter of the penumbras of another State’s “continually evolving” common law on same-sex marriage, and only same-sex marriage, see ante at 361 (Spina, J., concurring), and permits the Commonwealth to cherry-pick the pronouncements as to same-sex marriage to which it will give credence. Because such an interpretation of § 12 departs from sound principles of statutory construction and from the intent of the Legislature, and because it forecloses as a matter of law issues on which at least some of the plaintiff couples should be permitted to present evidence, I must disagree with those portions of his opinion construing the scope of G. L. c. 207, § 12.
Before turning to the statute’s plain terms, I pause to emphasize that the relevant question in this case is not what another State might do when confronted with two of its citizens of the same sex who wish to marry. The plaintiffs have asked us to interpret a statute, G. L. c. 207, § 12, and we are obliged to do so in the way our Legislature intended. Where, as here, the statute lays out clear, objective criteria for its enforcement that are not unconstitutional, we must uphold the statute on its own terms. I now consider the statute’s meaning.
The first principle of statutory construction is well known. We construe statutes according to the Legislature’s intent expressed in the words of the statute read in light of “the ordinary and approved usage of the language.” Hanlon v. Rollins, 286 Mass. 444, 447 (1934). Applying this established principle, I conclude that the word “prohibited” in § 12 refers *385only to marriages that are expressly forbidden by another State’s positive law — that is, by constitutional amendment, statute, or controlling appellate decision. See Webster’s Third New Int’l Dictionary 1813 (1993) (defining “prohibit” as “to forbid by authority or command”); Black’s Law Dictionary 1228 (7th ed. 1999) (defining “prohibit” as “[t]o forbid by law”). Where no “law,” “authority,” or “command” expressly bans an action, we cannot conclude that it is “prohibited.” Thus, G. L. c. 207, § 12, plainly requires the Commonwealth to refrain from issuing marriage licenses to any out-of-State couple whose nuptials would be directly prohibited in their home State and, conversely, to issue marriage licenses and solemnize marriages in all other cases. If the Legislature had meant a broader use of the term “prohibited,” it knew how to make that intention clear. See, e.g., G. L. c. 65C, § 21 (e) (applying certain death tax provisions to “the estate of a nonresident decedent only in case the laws of the domiciliary state contain a provision, of any nature or however expressed, where the commonwealth is given reasonable assurance” that it will collect death taxes from the domiciliary State [emphasis added]).
Assuming, arguendo, that the word “prohibited” in § 12 is in any way unclear (a proposition to which I do not subscribe), the statute’s history confirms the Legislature’s intent to be as I have discerned it.
That the reach of § 12 extends only to express, controlling prohibitions on a particular marriage is evident from its history. That history begins, in part, with a decision of this court. In Commonwealth v. Lane, 113 Mass. 458 (1873), the court considered the case of a Massachusetts man convicted of polygamy for marrying a New Hampshire woman after his first wife had divorced him but while she was still living. At the time, Massachusetts statutes made such second marriages unlawful without prior permission of the court, see id. at 460, citing to Gen. Stat. 1860 c. 107, §§ 25, 26; and St. 1864 c. 216,2 but New Hampshire, where Lane married his second wife, did *386not. In an opinion authored by Chief Justice Gray, the court ruled that Lane could not be prosecuted for polygamy in Massachusetts because no Massachusetts statute expressly forbade recognition of his valid New Hampshire marriage, even where the second marriage rendered Lane “polygamous” under a separate Massachusetts law. See id. at 463 (Massachusetts follows the general rule of upholding the validity of the out-of-State marriage if it was validly contracted in the other State unless “the Legislature of the Commonwealth has declared [that the marriage] shall not be allowed any validity, because contrary to the policy of our own laws” [emphasis added]). The court concluded: “A [nonpolygamous, nonincestuous] marriage abroad . . . not absolutely void by the law of the country where it was celebrated, is valid here, at least until avoided by a suit instituted for the purpose, even if it might have been so avoided in that country.” Id.
Nearly forty years later, in 1912 and 1913, the drafters of the Uniform Marriage Evasion Act, see ante at note 3 (Spina, J., concurring), cited Commonwealth v. Lane, supra, in support of the proposition that States should not permit the marriages of out-of-State residents where such marriages would be either void ab initia or prohibited by express statutory provision of the home State. In the Proceedings of the Twenty-Second Annual Conference on Commissioners of Uniform State Laws, the commissioners published their final draft of “An Act relating to and declaring void marriages in another state or country in evasion or violation of the laws of the state” (model act), which was accompanied by annotations. See Report of Commissioners on Uniform State Laws 126-130 (Aug. 1912) (Commissioners’ Report).3 The annotated draft affirmed the general rule that a marriage that is valid where celebrated is valid everywhere (the celebration rule), and noted that the exception to the rule “has been limited or modified by positive statutory prohibition or penalty” (emphasis added). Commissioners’ Report at 126. To illustrate, the commissioners cited the Massachusetts rule as described in Commonwealth v. Lane, supra. See Commission*387ers’ Report, supra at 126. The Commissioners’ Report also noted that, “[as] to marriages against the public policy of any state . . . this act. . . will apply . . . and give full effect to the prohibitory laws of each state ...” (emphasis added). In discussing property rights concerning a marriage celebrated out of State, the commissioners referred specifically to “the penalty of violating the public policy of [a] state of domicile as declared by its laws” (emphasis added). Id. at 127-128. The commissioners recognized that the model rule was in tension with the celebration rule. They resolved that tension by preserving the celebration rule except in those cases where the home State had put itself on record through a positive statement of the law that the nuptials are “prohibited.” Id. at 126, 127.4 We must presume that the Massachusetts legislators who enacted § 12 were well aware of the intent of the model act, particularly because the model act owes a direct debt to Massachusetts law and was adopted in Massachusetts in all material respects.
Insofar as possible, we construe a statutory provision to conform to the entire statutory scheme. See Roberts v. Enterprise Rent-A-Car Co. of Boston, Inc., 438 Mass. 187, 194 (2002), S.C., 445 Mass. 811 (2006) (“We interpret statutes as a whole to produce internal consistency”). In line with this principle, in construing § 12, I would adopt the approach Justice Spina has taken in construing § 11.5 See ante at 359-360 (Spina, J., concurring). He properly recognizes that G. L. c. 207, § 11, *388concerning marriages void ab initia, must be strictly construed so that its “narrow and specific language” bars only marriages where “the relevant statutory language of the applicant’s home State explicitly provides that particular marriages are ‘void.’ ” See ante at 359 (Spina, J., concurring). This appropriately cabined construction reflects the Commonwealth’s general public policy of favoring the approval of a properly solemnized marriage over its nullification. See, e.g., G. L. c. 207, § 6 (validity of second marriage entered into where party has good faith but mistaken belief that former marriage was terminated). See also ante at note 10 (Spina, J., concurring) (citing cases). Cf. Veazie v. Staples, 309 Mass. 123, 126 (1941) (“A ceremony of marriage has the technical effect, either of prima facie evidence of its validity, or of casting the burden of proof upon the party denying its validity”); Raynham v. Canton, 3 Pick. 293, 297 (1825). The practical and legal considerations that urge caution when determining which marriages of nonresidents the Legislature intends to declare “void” (as in G. L. c. 207, § 11) urge similar restraint when determining which marriages the Legislature intends to declare “prohibited” (as in G. L. c. 207, § 12). No rational reason exists to construe § 11 in the narrowest terms, while construing § 12, adopted by the Legislature at the same time and in the same statute, as expansively as Justice Spina does here.
I turn now to the merits of the plaintiffs’ motion for a preliminary injunction. I concur that the plaintiff couples have not met their heavy burden of proving their entitlement to the extraordinary relief they request. However, I do believe that the issues presented are sufficiently pressing to warrant an expedited trial for three plaintiff couples who are entitled to an evidentiary hearing.
At this preliminary injunction stage, we consider only whether the Massachusetts and Federal Constitutions give the Legislature the authority to place limits on entry into civil marriage that are not “arbitrary or capricious.” Goodridge v. Department of Pub. Health, 440 Mass. 309, 329 (2003), citing Commonwealth v. *389Henry’s Drywall Co., 366 Mass. 539, 542 (1974).6 “The general rule is that legislation is presumed to be valid and will be sustained if the classification drawn by the statute is rationally related to a legitimate state interest.” Cleburne v. Cleburne Living Ctr, Inc., 473 U.S. 432, 440 (1985). Although we subject laws to “a more searching form of rational basis review” where “the challenged legislation inhibits personal relationships,” Lawrence v. Texas, 539 U.S. 558, 580 (2003) (O’Connor, J., concurring); Marcoux v. Attorney Gen., 375 Mass. 63, 65 n.4 (1978) (challenged legislation is subject to “a continuum of constitutional vulnerability determined at every point by the competing values involved”), “[ujnquestionably, the regulatory power of the Commonwealth over civil marriage is broad. . . .” Goodridge v. Department of Pub. Health, supra at 326-327.
It is neither arbitrary nor capricious for the Legislature to decide as a matter of public policy to restrict the Massachusetts marriages of out-of-State residents in the manner set forth in G. L. c. 207, §§ 11 and 12. This is so for at least two reasons.7 First, the Legislature is empowered to, and frequently does, enact laws that erect barriers between in-State and out-of-State residents. See, e.g., G. L. c. 209D, § 1-101 (4) and (16) (defining, respectively, “[hjome state” and “[responding state” for purposes of Uniform Interstate Family Support Act); G. L. c. 65C, § 21 (e). Cf. G. L. c. 112, § 87C (licensing of nondomiciliary accountants limited to those whose State of residency grants Massachusetts accountants “a comparable reciprocal right” of licensing). It is neither unusual nor improper per se for Massachusetts to withhold benefits from nonresidents that it confers on its own residents. Cf. Sylvester v. Commissioner of Revenue, *390445 Mass. 304, 311-312 (2005) (five-year residency requirement imposed by G. L. c. 59, § 5, Twenty-second, for receipt of partial real estate tax exemption by disabled veterans not unconstitutional).
Second, marriage bestows enormous benefits on the couple so united. See Goodridge v. Department of Pub. Health, supra at 322-324. Given the Commonwealth’s strong public policy favoring the lex loci rule, see supra, it is rational for the Legislature to direct the Commonwealth’s resources to celebrating those marriages of nonresident couples that will not be legally irrelevant in the couple’s home State. It is rational for Massachusetts to take precautions that marriages performed here be considered legally binding and not merely aspirational. Put another way, it is rational for the Legislature to take steps to ensure that marriages performed here will hold up elsewhere, and that they will not be ignored by other States. The Commonwealth’s concern is not a matter of comity so much as a matter of federalism, that is, of a State’s concern for the integrity of its own laws.8 Standing alone, then, the fact that Massachusetts creates barriers that confer marital benefits on its residents that it denies to nonresidents is not improper.9
*391The plaintiff couples’ selective enforcement claim has more substance. A statute neutral on its face may violate the equal protection requirements of the Federal and the Massachusetts Constitutions if it results in an intended disparate impact or if it is intentionally or purposefully enforced in an unequal maimer to the detriment of a particular class or person. See Coyne v. Somerville, 770 F. Supp. 740, 744 (D. Mass. 1991), aff'd, 972 F.2d 440 (1st Cir. 1992). See also Santana v. Registrars of Voters of Worcester, 398 Mass. 862, 866 (1986).10 I agree with Justice Spina that the Commonwealth’s admission that it revived the reverse evasion statute in the wake of the Goodridge case, knowing that the statute would disproportionately affect nonresident same-sex couples over nonresident opposite-sex couples, is insufficient on the facts of these cases to prove purposeful discrimination, where the vast majority of States expressly prohibit same-sex couples from marrying. See, e.g., Santana v. Registrars of Voters of Worcester, supra at 865 (finding that defendants’ wrongful denial of plaintiffs’ right to vote does not bar finding that defendants’ actions were not malicious or intentional). The disparate impact that aggrieves the plaintiff couples is the result of the intentional acts of other States, and not the Commonwealth’s decision to enforce its own facially neutral laws.
In my view, however, the record leaves no question that the Commonwealth has applied G. L. c. 207, § 12, in a manner purposely intended to deny to any nonresident same-sex couple the opportunity to marry in Massachusetts. Under the expansive construction of § 12 that the registrar of vital records and statistics has promulgated, and that Justice Spina today endorses, the fact that two nonresident applicants for a marriage license are of the same sex works an automatic, nonrebuttable disqualification of their application to marry in Massachusetts. Once a clerk sees that the marriage applicants are of the same sex, rejection of their application necessarily follows. This automatic disqualification applies even to applicants resident in jurisdictions that the Attorney General himself has acknow*392ledged may recognize the marriage. See note 1, supra. This is a classic case of unequal enforcement. See Yick Wo v. Hopkins, 118 U.S. 356, 373-374 (1886) (unequal enforcement of laws regulating laundries to disadvantage Chinese business owners).
In my view, both the requirements of G. L. c. 207, § 12, and the requirements of equal protection demand that nonresident same-sex couples who wish to marry in Massachusetts, and who reside in States where they are not expressly prohibited from marrying by statute, constitutional amendment, or controlling appellate court decision, be permitted, at the very least, to present evidence to rebut the Commonwealth’s claim that their home State would prohibit their marriage. Such cases would easily lend themselves to summary disposition and thus not overburden our trial courts.
Here, it appears that three of the plaintiff couples, two couples from Rhode Island and one from New York, would be entitled to pursue such claims. See note 1, supra.11 Preliminary injunctive relief is not warranted for these three couples on the record before us. That record discloses, among other things, that each of the New York and Rhode Island plaintiff couples attempted to marry in Massachusetts on the basis of sworn statements averring no knowledge of any impediment to their marriage. However, at the time of signing their respective statements the registrar had concluded, and had so informed all clerks,- that same-sex couples from their home States were “prohibited” from marrying in Massachusetts.12 The couples voluntarily assumed the risk that the Commonwealth would take steps to *393deny them (or refuse to record) a certificate to marry, which is precisely what happened. In light of the contradiction between the couples’ sworn statements and the list of impediments to marriage duly issued by the registrar, I cannot view the Commonwealth actions as irremediably harmful at this time.
Although preliminary injunctive relief is not warranted, I conclude that the New York and Rhode Island plaintiff couples should be afforded the opportunity to present evidence that their respective States of residence would not prohibit their marriages because in neither State is there a constitutional amendment, statute, or controlling appellate decision to that effect. See Packaging Industries Group, Inc. v. Cheney, 380 Mass. 609, 617 n.11 (1980) (final judgment in law or equity may vindicate rights where preliminary injunction inappropriate). They should be provided an opportunity to present evidence that their marriage is not expressly “prohibited” by their home State’s positive law, i.e., by constitutional amendment, statute, or controlling appellate decision. Given the strong liberty interests involved, I would remand their cases to the Superior Court with instructions to expedite trial.

On April 29, 2004, the Governor, in response to Goodridge v. Department of Pub. Health, 440 Mass. 309 (2003), sent a letter to the Governors and Attorneys General of each State, as well as to officials in the District of Columbia and tire United States territories. The letter expresses the Governor’s strong disagreement with the Goodridge decision, and calls attention to G. L. c. 207, § 11, concerning void marriages. It states: “It is our view that same-sex marriage is not permitted under the laws of any other state in the nation, including yours. Unless we receive an authoritative statement to the contrary from either you or your representative, the Commonwealth of Massachusetts will not issue a Massachusetts marriage license to same-sex couples from your state.” The record does not indicate whether every jurisdiction contacted responded to the Governor. A revised List of Impediments issued by the registrar of vital records and statistics (registrar) to the clerks in May, 2004, states as to each of the forty-nine States, the District of Columbia, and the United States territories that marriages between persons of the same sex are either “void,” “prohibited," “not permitted,” or “invalid.”
Nevertheless, in his brief to this court, the Attorney General concedes that, in at least eight other States and the District of Columbia, it is “uncertain[ ]” whether a Massachusetts same-sex marriage of their residents will be recognized in the home State. He added that two States, New York and Rhode Island, have offered “affirmative suggestion[s]” through statements of the offices of their Attorneys General, that a Massachusetts same-sex marriage of residents of their respective States probably would be recognized. But see Hernandez v. Robles, 26 A.D. 3d 98 (N.Y. 2005) (appeal to New York Court of Appeals filed December 22, 2005) (concluding that New York domestic relations law, which limits civil marriage to opposite-sex couples, does not violate due process and equal protection provisions of State Constitution). Hernandez v. Robles, supra, cannot be considered settled law. See N.Y. Civ. Frac. L. & R. § 5601 (McKinney 1995) (“An appeal may be taken to the [Court of Appeals] as of right: from an order of the appellate division which finally determines an action where there is directly involved the construction of the constitution of the state or of the United States . . .”).


The prohibition on remarriage during the life of the “innocent party” extended only to the “guilty party.” See Commonwealth v. Lane, 113 Mass. 458, 460, 462 (1873). In this case, Lane was the “guilty party,” whom his first wife divorced on the ground of adultery. See id.


The drafters’ comments concerned an earlier version of the model marriage evasion act that was modified and expanded to include separate sections that became, with minor modifications, G. L. c. 207, §§ 10-12, and 50.


As Justice Spina acknowledges, the common law is “continually evolving.” Ante at 361 (Spina, J., concurring). Moreover, the many changing contours of the common law will vary from State to State. It is appropriate for a court to resort to the common law of its own jurisdiction to fill in the gaps and interstices of statutes, see Goodridge v. Department of Pub. Health, 440 Mass. 309, 318-320 (2003), and to modify that common law where circumstances so require. In some circumstances it may also be appropriate for a court to plumb the common law of another State. These well-established jurisprudential practices avail nothing in the face of a Massachusetts statute that directs our courts to employ a specific set of criteria for determining the law of another State.


Goodridge v. Department of Pub. Health, supra, redefined the common-law meaning of “marriage” in Massachusetts as “the voluntary union of two persons as spouses, to the exclusion of all others.” Id. at 343. The reformulation applies to the use of the term “marriage” anywhere in G. L. c. 207. However, G. L. c. 207, § 12, requires us to determine whether, according to the laws of another State, a marriage is prohibited, and thus, for purposes of *388applying § 12, our own definition of marriage does not control. See G. L. c. 233, § 70 (court may take judicial notice of foreign law where relevant to proceedings).


The plaintiff couples make no claim that they are a suspect class entitled to heightened scrutiny, except insofar as they are nonresidents entitled to the protections of the privileges and immunities clause provisions of the Federal Constitution. See art. 4, § 2, of the United States Constitution. I concur with Justice Spina that their claim to that effect is unpersuasive.


It is true, as the professors of conflict of laws and family law state in their thoughtful amicus brief, that modern-day choice-of-law analysis calls for the weighing of a multitude of considerations, and that it is difficult to predict in general terms how a court will resolve a matter implicating the choice of law. With full respect to these amici, however, as an interpretive tool choice-of-law analysis must yield to the commands of a statute such as G. L. c. 207, § 12, which removes our discretion in deciding how to weigh and apply the law of another State.


To the extent that Commonwealth v. Aves, 18 Pick. 193 (1836), has any bearing on this case, as the plaintiff couples argue, it supports the proposition that Massachusetts recognizes that a status conferred by its law may be negated outside of the Commonwealth’s borders. In Commonwealth v. Aves, supra, the court opined that slavery was against the natural rights of human beings and had been abolished by the Massachusetts Constitution of 1780, if not before. Id. at 208-209. However, the court also held that, although slavery was against natural and Massachusetts constitutional law, it was nevertheless permitted by the law of nations. Id. at 217. From these premises the court reasoned as follows: a slave brought into Massachusetts cannot be forcibly detained as a slave in Massachusetts or forcibly removed from the Commonwealth, and will be considered a free person if he elects to reside in the Commonwealth. Id. at 224. However, if the individual chooses not to avail himself of the protection of Massachusetts law, either because he elects to reside in a State where slavery is legal, or if he is a fugitive slave under the Federal fugitive slave laws, he cannot claim to avail himself of the liberty conferred by the Massachusetts Constitution. Id. Consistent with the holding in Commonwealth v. Aves, supra, any same-sex couple that chooses to reside in Massachusetts has the full benefit of our laws, while a same-sex couple that elects to reside in a State where same-sex marriage is prohibited cannot claim to avail themselves of that full benefit.


In addition, of course, G. L. c. 207, § 10, prohibits recognition of marriages of Massachusetts residents contracted elsewhere for the purpose of evading our marital laws.


No claim is made by either the plaintiff couples or the plaintiff clerks that the statute is not neutral on its face, and the plaintiff couples concede that the Commonwealth may permissibly revive a moribund statute.


The remaining five couples reside in States where same-sex marriage is expressly prohibited by statute: Connecticut, Maine, New Hampshire, and Vermont. See Conn. Gen. Stat. Ann. § 46a-81r (West 2004) (listing Connecticut laws that shall not be “deemed or construed” to authorize the recognition or right of marriage between persons of the same sex); Me. Rev. Stat. Ann. tit. 19-A, § 701(5) (West 1998) (“Persons of the same sex may not contract marriage”); N.H. Rev. Stat. Ann. §§ 457:1 (1992) (“No man shall marry . . . any other man”), 457:2 (“No woman shall marry . . . any other woman”); Vt. Stat. Ann. tit. 15, § 8 (LexisNexis 2002) (“Marriage is the legally recognized union of one man and one woman”).


Each of the three plaintiff couples, prior to completing their respective notices of intention to marry, were required by statute to be shown a list of impediments to marriage compiled by the registrar pursuant to G. L. c. 207, § 37, and G. L. c. 17, § 4. There is no dispute that the list of impediments issued during the relevant time clearly indicated that the couples were prohibited *393from marrying under the laws of their home State (New York and Rhode Island), and thus in Massachusetts. Each plaintiff couple completed the notice of intention by swearing in writing that they knew of no impediments to the marriage, despite (presumably) viewing the notice of impediments precluding them from marrying in Massachusetts. See G. L. c. 207, § 20. The sworn notices were then filed by the plaintiff clerks, who had previously been informed by the registrar that the couples’ home States “prohibited” same-sex marriage and they therefore could not marry in Massachusetts. Two couples (one from New York and one from Rhode Island) subsequently received certificates of marriage and had their marriages solemnized in Massachusetts; the Commonwealth has since refused to register the completed marriage certificates. The third couple was informed that the clerk was unable to issue a certificate of marriage to them.